Strengthening the OSCE: a role for the EU (debate)
The next item is the Council statement on strengthening the OSCE and on the role of the European Union.
Mr President, Commissioner, ladies and gentlemen, I have the honour of speaking before you on behalf of the High Representative of the Union for Foreign Affairs and Security Policy, Baroness Ashton.
As you know, in three weeks' time, the Heads of State or Government of the 56 participating States of the Organisation for Security and Cooperation in Europe (OSCE) will convene at a summit in Astana. That date - 35 years after the Helsinki Final Act, 20 years after the Charter of Paris, and 11 years after the Istanbul summit - and the chosen location of Kazakhstan testify to the importance of the event.
The OSCE is seeking a new impetus. Some have doubted the organisation's relevance. Disputes between participating States, its inability to overcome the last vestiges of the post-Cold War period, and the frozen conflicts have gradually paralysed it, undermining its credibility. The appeal launched in June 2008 by President Medvedev, calling for the European security architecture to be reviewed and based on a treaty, not only received a positive response, but also revitalised the dialogue within the OSCE and initiated the Corfu Process. The debates that are rooted in the OSCE, without excluding other relevant security forums, have helped restore confidence. The European Union and its Member States have played a central role in this regard, and that role has also been highlighted and supported by Mr Rouček's motion for a resolution. The review conference, the last phase of which will take place in Astana, has served as a basis on which to structure the next summit.
Our representatives in Vienna are currently negotiating the final document, which they will submit to the various Heads of State or Government. This document will consist of three parts: firstly, a reaffirmation of the OSCE's principles, rules and commitments; secondly, the shared challenges we face, and our priorities; and finally, a vital aspect for the European Union: an action plan. The final document must be clear enough to be understood by all our fellow citizens.
The European Union's aim, in which it is joined by other participating states, is to re-establish the OSCE as a security community encompassing the vast Euro-Atlantic and Eurasian region; a community that is united, with no dividing lines, whose citizens live in freedom and peace, where disputes are resolved peacefully and where the shared principles, standards and commitments that form the OSCE acquis are respected. This is the goal that the summit must set, the mandate it must deliver - and the Action Plan is the road map by which to achieve this.
As this motion for a resolution highlights, in order to safeguard the global, cooperative concept of security that characterises the OSCE and also makes it unique, the Action Plan must strike a balance between the three dimensions. The EU will ensure that the Action Plan reflects the priorities outlined by the Foreign Affairs Ministers at their June 2010 meeting in all three dimensions.
As regards the political-military dimension, encouraging progress has been made in the discussions regarding the Vienna Document on confidence and security building measures. Some progress can be attributed to the summit. As regards the Treaty on Conventional Armed Forces in Europe (CFE), it is imperative for its viability to be restored. Negotiations are well under way, and it is up to the Heads of State or Government to provide the impetus needed for them to continue.
The OSCE's capabilities in all three dimensions must be strengthened so as to enable it to better fulfil its early warning, conflict prevention, crisis resolution and reconstruction role.
The concrete proposals put forward by the Union and its partners are on the table. Creating a security community means resolving the problematic issue of the conflicts in Transnistria, Nagorno-Karabakh and Georgia, which are still threatening to flare up, as the events of 2008 demonstrated. The lack of progress is undermining confidence, and the summit must provide an opportunity to make a common political commitment to resolve these conflicts, intensify efforts in that direction, and consolidate that commitment with a road map.
Once that issue has been resolved, the OSCE must look to the future and combine its efforts with the other relevant international organisations in order to counter new transnational threats. Those threats are familiar enough for me not to have to list them here, and the European Union also hopes that the issue of energy security will be addressed within the sphere of conflict resolution.
Within the OSCE, fresh impetus must be given to the economic and environmental dimension; there must be a greater commitment to good governance and transparency; and the response to the security challenge posed by energy supply in the context of climate change must be more certain.
Human rights, fundamental freedoms, democracy and the rule of law are the bedrock of the values and principles on which the security community will be based. Restating their validity is not enough. It is vital to strengthen them and consolidate their implementation. The Heads of State or Government will be presented with possible ways forward in this area: more effective review and implementation of commitments, and better monitoring of recommendations by OSCE institutions. For the European Union, the human dimension is of particular importance: it is the basis of 'coexistence' for citizens and Member States alike. The Union's focus is on increasing the freedom of the press and on the importance of free and democratic elections in the OSCE area. The role of the Office for Democratic Institutions and Human Rights should be strengthened in this regard, and its autonomy preserved. The resources needed to strengthen the High Representative's work to promote freedom of the media must also be guaranteed.
Mr President, we have information from the High Representative for Foreign Affairs and Security Policy, and, on the other hand, we also have the resolution drafted by Mr Rouček, in which it says that the Corfu Process has brought new energy into the Organisation for Security and Cooperation in Europe, which Mr Chastel, speaking on behalf of the High Representative, has also confirmed in his statement.
I would like to say that the OSCE is, and can continue to be, a very important institution in terms of solving regional conflicts, addressing issues related to national minorities and supporting the process of democratisation in Member States. We should also maintain a balance across the OSCE's three dimensions - the political-military dimension, the economic and environmental dimension and the human dimension. The traditional understanding of security in terms of what is called 'hard power', which concerns ensuring security by the presence of military forces or stabilising forces, is just as important as security in economic, social, food or ecological terms. The OSCE should place greater emphasis on action in these areas.
I would like, here, to stress the role being played in the field of democratisation by the Office for Democratic Institutions and Human Rights, to which reference has, indeed, been made, for example, its role in observing elections and making recommendations in reports. The OSCE will play a greater role precisely when we strengthen it, for example, by giving greater support to the ODIHR.
I would also like to stress that the positive role of the OSCE does not end with its work as a mediator, but is also to be seen where it directs its own activities. The OSCE also brings us closer to the states which hold the rotating chairmanship. I will mention, for example, the current chairmanship, which is held by Kazakhstan and which has led, among others, to a resolution of the crisis in Kyrgyzstan and also to mediation between Turkmenistan and Uzbekistan. We do, however, realise there is a deficit regarding respect for human rights in Kazakhstan, something which is being reported, among others, by organisations which monitor human rights.
The summit due to take place in Astana in December should adopt an action plan which will lead to the finalising of a charter for a security community in the OSCE area. Such a plan is also in the interests of the Member States of the European Union. I would like to express strong support, both for the position which has been presented, and for the resolution submitted by Mr Rouček.
This year marks the 35th anniversary of the Helsinki conference's final act. The Helsinki Process has contributed to important historical changes in Europe. A continent which was formerly divided by the Second World War and the Cold War now lives in peace and cooperation. Citizens of most countries behind the former Iron Curtain fully enjoy their human, civil and democratic rights and freedoms.
Despite this, however, not all the objectives of the Helsinki Process have been fully achieved. In many regions, there are still conflicts between neighbours and ethnic groups. Many countries have problems with the introduction of civil rights and democracy. Furthermore, all the Member States of the OSCE are exposed to new challenges and security threats, such as terrorism, organised crime, human trafficking, drug trafficking and energy, environmental and Internet security.
Thirty-five years after Helsinki, and eleven years after the last summit in Istanbul, the Organisation for Security and Cooperation in Europe needs a new impetus, regeneration and reforms. An appropriate framework for discussing these reforms is provided by the Corfu Process and its culmination in the forthcoming December summit in Astana.
In its resolution, which we will be voting on tomorrow, the European Parliament has put together a series of proposals and suggestions for this summit. We propose, for example, that a specific plan should be discussed and adopted at the summit concerning conflict prevention, crisis management and post-conflict reconstruction, as well as an action plan which would outline ways to approach the creation of a Charter for the Security Sector within the OSCE.
The Organisation for Security and Cooperation in Europe, as has already been said, is a unique and integral part of the Euro-Atlantic and Euro-Asian security structure with a broad membership base uniting countries from Vancouver to Vladivostok. The uniqueness of this organisation lies in the fact that it links the political and military, economic and environmental, and human rights dimensions of cooperation. The European Union and its common foreign and security policy, strengthened by the Treaty of Lisbon, should expand cooperation between the two organisations, because only through such cooperation can common objectives be achieved.
Mr President, the Conference for Security and Cooperation in Europe was historically significant, and the Organisation for Security and Cooperation in Europe today is a necessary and acknowledged organisation for cooperation. Nowadays, the OSCE is frequently the organisation permitted to enter regions in crisis, where others are not allowed in. The OSCE is therefore absolutely important, for example, in central Asia, whether it has to do with supporting the work of the police, drug prevention or improved border security.
The OSCE's humanitarian basket, in particular, is unique. Within its scope, the organisation has developed models for human rights work, action to combat people smuggling, and capacity building in fragile states. The EU, for its part, has focused more and more on police operations and the use of paramilitary carabineers in them. The EU certainly has a very robust development aid policy. The OSCE has also been able to establish a recognised link between the environment and security in development policy.
The EU needs to learn from this but, above all, the EU's own operations could learn from those of the OSCE. In general, the OSCE is there a lot earlier on, because it has more experience, skill and very experienced experts. It is just as strong as the Member States want it to be. Cooperation between the OSCE and the EU, mutual respect for one another and mutual recognition are all very important.
Mr President, Mr Chastel once said that the Organisation for Security and Cooperation in Europe (OSCE) is looking for a new dynamism. This Parliament would like to help it to find this dynamism. This motion for a resolution, which was drawn up under the guidance of the Vice-President, takes - and was indeed carried by a broad majority in Parliament - a very progressive position on the role of the OSCE.
New momentum has been provided for the OSCE from various sides. For example, proposals put forward by the Vice-President of the United States have made a very positive contribution. However, we now need a clear definition of the goals of the Corfu Process. That is important for the forthcoming summit. All three dimensions of the OSCE should be enhanced, particularly the Office for Democratic Institutions and Human Rights.
However, we also want to take new measures. That is what is valuable about this motion for a resolution. For example, it raises the question of whether it should be possible for the European Union to take on OSCE-mandated missions in future within the framework of the common security and defence policy. For example, in the case of Kyrgyzstan, it would have been very beneficial if we had had this kind of option and had been able to do something like this there, together with our Russian partners for example.
It has also been proposed, for example - and Mr Rouček has already mentioned this - that a goal be set for the Corfu Process to draw up a charter for a security community in the OSCE area. That is the right response to moves made by Russia, which considers it necessary to renew discussions on common security in the Euro-Atlantic area.
I am certain that the OSCE will remain essential for the common Euro-Atlantic security architecture, and I hope that we will also play our part in helping to make it successful.
on behalf of the ECR Group. - Mr President, the OSCE plays an important and growing role in promoting peace and stability on our continent of Europe. The fact that America, Canada, Russia and many Central Asian countries are also full members gives the organisation great credibility and breadth - 'from Vancouver to Vladivostok', as the OSCE itself boasts.
The OSCE is rapidly usurping the Council of Europe as the principal and most relevant forum for discussing democracy - with its ODIHR branch supporting election monitoring - human rights and the rule of law in Europe. The OSCE's field missions in countries like Georgia and Moldova are contributing significantly to stabilising societies traumatised by recent disputes and frozen conflicts.
Kazakhstan's current chairmanship of the OSCE has helped to enhance the organisation's profile and refocus our attention on Central Asia and, in particular, on the issue of security and the fight against international terrorism.
Undoubtedly, there are many possibilities for developing the EU's relationship with the OSCE. However, in fashioning this partnership, I hope the High Representative will give due weight to avoiding duplication of effort and thereby the wasting of taxpayers' money at a time of austerity. She should also consider coordinating the OSCE, the EU and particularly the CSDP and NATO within the partnership for peace.
Lastly, I would suggest that perhaps the two organisations - the Council of Europe and the OSCE - consider amalgamation. That might save a lot of money.
Mr President, my group welcomes the fact that, after several years, the European Parliament is now substantially engaging with the subject of the OSCE and in so doing, is essentially providing a positive response to the question of the relationship of the EU to the OSCE, to the goals, values and mechanisms agreed in Helsinki but, above all, to its current tasks. Your report, Mr Vice-President, makes it clear that the European Union and the OSCE are not secret competitors, but partners that can, and must, bring their individual skills and experience to bear in order to solve the complex problems in Europe.
There are two aspects that I would like to highlight in particular with regard to Astana. In Europe, we need a renewed pan-European dialogue on the future of our continent from the point of view of security policy, this continent being larger than the EU and still characterised by major security policy imbalances. The Corfu Process brings the prospect of structured debate and should be arranged by the Member States in such a way as to ultimately achieve specific results in the area of disarmament and defence conversion. Just as the EU and OSCE need each other in this area, the issues of climate protection and energy supply also require enhanced structured cooperation.
(FR) Mr President, Mr Chastel, ladies and gentlemen, in my speech, I would like to emphasise the key role played by the election observation missions in strengthening our relations with the Organisation for Security and Cooperation in Europe (OSCE) and also, more generally, in strengthening our external action.
Guaranteeing respect for civil and political rights is one of the European Union's fundamental values. By extension, ensuring the integrity of the electoral process is central to the credibility of the Union's external action. Since the OSCE and the European Union both deploy observation missions, they have every interest in cooperating in this area.
It therefore seems to me that the establishment of the European External Action Service (EEAS) calls for the development of procedures that will allow for close cooperation between the OSCE Office for Democratic Institutions and Human Rights and the EEAS department for election observation missions, thereby avoiding the risk of duplication and strengthening the EU's external action in the OSCE area.
This cooperation should take place before, during and after the deployment of observers, because a high quality mission is one that is well prepared, operates effectively on the ground and is properly monitored. In saying that, I would like to reiterate the importance of the European Parliament in this matter: the fact that directly and democratically elected representatives of the European public are able to observe elections outside EU borders to ensure that they are being held properly is a considerable asset for the Union, and one that we must preserve at all costs.
Finally, the Charter for European Security recognises the important role of the economic and environmental dimensions. Stability and security often depend on them. Therefore, it is crucial to highlight the expertise of the OSCE and the European Parliament more effectively in these areas; regular use and development of economic and environmental data are a further guarantee of the success of our shared missions.
Strengthening election observation missions through greater cooperation between the EU and the OSCE, and by sending us MEPs to the areas in question, will lead to a strengthening of the Union's foreign policy. That is how we will really fulfil the objectives laid down in the Treaty of Lisbon.
(HU) Mr President, I wish to congratulate you on your initiative as we all know that the European Union is the most important and most influential organisation in Europe. At the same time, the OSCE and the Council of Europe have such great experience in many fields that if we were to add, for example, the weight of the European Union to the OSCE's experience in handling interethnic conflicts, humanitarian security could be strengthened powerfully in the European Union. Where does the OSCE bring an added value? As I have just mentioned, in interethnic conflicts, as it has a High Commissioner on National Minorities, who mediates between the majority and the minority, and who has been involved in the resolution of numerous interethnic conflicts, whereas we know that the European Union has no minority protection system. The term 'minority' has only just been included in the preamble of the Treaty of Lisbon, and, as my fellow Members have mentioned frozen conflicts, it should be noted that 90% of these are interethnic conflicts. In other words, the Union must build on this experience. For instance, it needs to build on the OSCE's very numerous programmes for the Roma minority. I should like to recommend these to the Commission and suggest that the OSCE's experience in this field be taken into account when the Commission draws up the comprehensive framework document on Roma strategy.
Likewise, the OSCE's Copenhagen Document of 1992, which stated a rule for minority autonomies that remains valid to this day, must be taken into account. Finally, a word about media freedom. Listening to the OSCE official, I notice that when media freedom is restricted, the OSCE official criticises EU Member States far more boldly than the representatives of the Commission. This is one of the reasons why I support the institutionalisation of the relations between the EU and the OSCE, as this will further strengthen the European Union, the peace of the EU and its humanitarian security. Thank you for your attention.
Mr President, I very much support what Mr Bütikofer said about the need to ensure balance between the three dimensions, or baskets, of the OSCE. I would like especially to mention that we have to defend the human dimension.
I am very happy that the report takes into account the fact that the Presidency-in-office, Kazakhstan, must be asked to respect the fundamental values and human rights of the OSCE in advance of the Astana summit. We know that the situation there is far from satisfactory. There are many serious human rights violations, terrible prison conditions, etc.
I am also very pleased to see that the report includes the notion that the European Parliament must become more active in the human dimension. It is indeed a remarkable achievement that civil society can fully participate, and we must support the parallel event that civil society will organise prior to the Astana summit. That summit should not become a mere PR exercise for Kazakhstan.
(PL) I would like to say that we, as the European Union, should be strengthening cooperation with the OSCE, especially where our interests are involved, such as in Transnistria or in Georgia under the six-point Sarkozy plan. This cooperation should also be strengthened, as Mrs Hautala has said, on human rights issues.
However, it should also be remembered that the European Union is a separate entity, and cooperation with the OSCE should not make us subject to decisions made by the OSCE, whose membership, as you know, is not restricted to European countries. Acceptance of full cooperation with the OSCE would be counterproductive for the European Union. The cooperation should be close, but we should, nevertheless, maintain the separate nature of these two entities.
(HU) Since its foundation, the Organisation for Security and Cooperation in Europe has considered warning and prevention of potential conflicts as its primary task. The High Commissioner on National Minorities and the High Commissioner's Office perform special tasks in the organisation's institutional system, aiming to prevent the development of strained majority-minority relations. This is what the British call early warning diplomacy. Although, within the territory of the European Union, the solution of disputed matters is, first and foremost, guaranteed by EU institutions, in certain cases, an important role devolves to the OSCE. One example of this is the Slovakian language law, when the High Commissioner on National Minorities tried to mediate between the parties. Sadly, in view of the outcome, this mediation cannot be described as successful. The law remains a source of tension as it is discriminatory and contrary to the spirit of numerous international agreements. The European Commission for Democracy through Law, better known as the Venice Commission, clearly established this. Perhaps we would be closer to a solution today in this matter if the extremely important institution of the OSCE had given early warning of the conflict and had worked more effectively to relieve the tension.
Mr President, the OSCE, we are told, is about advancing political and media freedom and human rights. Mr Chastel, can I ask you then how you reconcile this with giving Kazakhstan the chairmanship of the OSCE this year and the prestige of a major summit in its capital, Astana, in December? Are you aware that political rights in Kazakhstan are cynically repressed, media freedom is obstructed and human rights are routinely crushed?
Trade union and social activists are routinely thrown in jail on trumped-up charges. On a delegation visit to Kazakhstan in September, I received conclusive evidence of the most brutal treatment in prisons. Yet two weeks ago, Commission President Barroso rolled out the red carpet for the man responsible for those atrocities - President Nazarbayev - with not a single word of criticism. Why, Mr Chastel? Is it about iron and steel deals? The OSCE summit in Kazakhstan should be cancelled forthwith if you are serious about standing up with the brave fighters for human, democratic, political, workers' and social rights in Kazakhstan.
Mr President, I would first like to thank you and all the speakers for the quality of this debate. I will, of course, pass on your suggestions to Baroness Ashton, particularly those concerning the rationalisation of resources, the use of her new service - the European External Action Service - and cooperation. Furthermore, I will not repeat what I said initially in this debate. Many have already raised a number of common issues.
One point in particular was mentioned: the human rights situation in Kazakhstan. You are right to highlight this aspect, and several of you have done so this evening. This is a very important issue for the EU and we raise it in every single one of our meetings with the Kazakh leaders. The need to continue efforts in the areas of political rights, social rights and democratisation was mentioned - contrary to what you seem to be saying - during President Nazarbayev's last visit here.
I would therefore simply like to conclude by saying that the Astana summit, under Kazakhstan's leadership, offers our highest officials an important opportunity to free Europe from the burdens of the past, to engage in building a security community stretching from Vancouver to Vladivostok - as you pointed out, Mr Rouček - and to reflect on the new missions that we must carry out in the 21st century political and security environment.
We are pleased that Parliament can lend its support to the priorities of the European Union and its representatives. We need that clear support in order to emphasise the importance of the dignity of the individual, of organising free and fair elections, of coordinating the efforts against transnational threats, and of achieving harmonious economic and social development within a sustainable environment. I hope the political will to write a new chapter in the rich history of the OSCE can materialise in Astana. Rest assured that the European Union will assume its responsibilities there.
The debate is closed.
The vote will take place tomorrow, Thursday, 11 November 2010, at 12:00.
Written statements (Rule 149)
Mr President, ladies and gentlemen, today, Europe must face up to a new dimension of problems such as terrorism, cyber threats and trafficking in human beings and drugs. In order to meet such challenges, we must develop an effective threat detection and conflict resolution system. The OSCE is the right place to conduct a wide-ranging debate on the subject of European security. It is one of the largest fora for exchanging ideas on international security, which, in the past, has proven that it is capable of taking effective action. At the same time, unfortunately, it has been the case recently that OSCE structures have not been commensurate with the needs of the modern world, an example of which is the unresolved conflict in the Caucasus and the inadequate reaction to the Georgian conflict of 2008. It is in our common interest to modernise these structures, so that in future, they become a tool for responding rapidly to threats that have arisen. The OSCE's capabilities in this field should be strengthened by modifying its old mechanisms of action and creating new ones. This is the only way in which the OSCE will be in a position to work effectively towards security in Europe and Eurasia. In the interest of security in Europe, we should continue the process we began in 2008 in Corfu. With our support, the OSCE can become a significant and effective force for law and order in Europe and Eurasia. I welcome the initiative to strengthen cooperation between the EU and the OSCE.
I welcome the debate on the Rouček report with the prospect of the Astana summit in December, on which we have pinned our hopes of strengthening the OSCE. The EU must adopt a clear position with regard to an organisation which can play an important role in regional security and in promoting democratic values and human rights.
In this context, I feel that two key questions need to be asked. The first one concerns strengthening the human aspect of the OSCE. Human rights and democracy are of fundamental importance in the post-Lisbon period, with the creation of the European External Action Service offering the chance to devise a comprehensive security concept. Secondly, I wish to emphasise that the Corfu Process must focus increased attention on settling unresolved conflicts, an area where the OSCE can provide real added value, compared with other regional organisations of this kind.
I wish to highlight paragraph 8 of the Rouček report, which enjoyed broad consensus within the Committee on Foreign Affairs. Indeed, the need for a lasting solution to the conflict in Transnistria must be reiterated, with respect for the territorial integrity and sovereignty of the Republic of Moldova. To achieve this, we need to resume quickly, and without any preconditions, the negotiations in the 5 + 2 format.